Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  152321 & (83)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 152321
                                                                    COA: 315953
                                                                    Wayne CC: 11-008372-FC
  QUINTIN KING,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for permission to file pro per supplement is
  GRANTED. The application for leave to appeal the July 23, 2015 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
         t0117
                                                                               Clerk